 

Case 1:20-cr-00343-GBD Document 57

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee ee eee x
UNITED STATES OF AMERICA,
-against-
MELIKE MCCRIMMON,
Defendant. ;
we ee eee eee x

GEORGE B. DANIELS, United States District Judge:

 

 

Filed TENSDC SDNY .
pg Rd SDC S i
| DOCUMENT

'{ ELECTRONICALLY FILED
{| DOC #

i) DATE FILED: .

ae

 

eth RAE sie

 

 

ORDER

20 Crim. 343 (GBD)

The pretrial conference scheduled for November 18, 2020 is adjourned to December 2,

2020 at 11:00 a.m.

Dated: New York, New York
November 17, 2020

SO ORDERED.

Gioran B B Dok

GOR . DANIELS
ited States District Judge

 
